DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species A in the reply filed on 3/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 28, the term “corresponds to a force parameter used to obtain a desired force magnitude” is indefinite, as it is unclear what the difference is between a “force parameter” and a “force magnitude”.  Clarification is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chishti et al (US 2004/0209218 A1).
Regarding claims 1 and 16, Chishti et al discloses a plurality of orthodontic appliances (e.g. first, intermediate(s) and final appliances, see [0021]) comprising: a first orthodontic appliance (e.g. first of appliances 102) comprising: a first shell (102) comprising: a plurality of first tooth-receiving cavities shaped to receive and resiliently reposition a patient's teeth from a first arrangement toward a second arrangement (e.g. initial to intermediate; 120, formed by layers 132 and outer surface layer 134; see citations below), the plurality of first tooth-receiving cavities having a first elasticity (formed by layers 132 and outer surface layer 134); one or more first attachment-receiving wells (128) formed within the plurality of first tooth-receiving cavities, the one or more first attachment-receiving wells shaped to provide a first engagement with one or more attachment devices and to effect through the one or more attachment devices first one or more movements of one or more teeth of the patient's teeth (capable of being used as such; attachments not positively required nor a part of appliances, see Fig. 3A); and a first elastic layer (inner most (tooth contacting) layer 134) covering an inner surface of the one or more first attachment-receiving wells, wherein the first elastic 
Chishti et al further discloses wherein the (first or second) elastic layer (tooth contacting layer 134, see above) reduces an amount of relative motion between the one or more (first or second) attachment-receiving wells and the one or more attachment devices (capable of being used as such; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claims 2 and 21); wherein the (first or second) elastic layer facilitates a locking between the one or more (first or second) attachment-receiving wells and the one or more attachment devices (capable of being used as such; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claim 3); wherein the (first or second) elastic layer increases a quality of a fit between the (first or second) one or more attachment-receiving wells and the one or more attachment devices (capable of being used as such; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claims 4 and 22); wherein the one or more (first or second) attachment- receiving wells are smaller or larger than the one or more attachment devices (capable of being used as such; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claims 5-6); wherein the (first and/or second) elastic layer comprises an elastomeric polymeric material (see citations above; per claims 7 and 23); wherein the (first and/or second) elastic layer and the (first and/or second) shell are fabricated together as one unit (see Figs. and citations above; per claim 8 and 24-25); wherein the (first and/or second) elastic layer covers all exposed inner surfaces of the one or more (first and/or second) .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 7, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10820967. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 10820967 encompass all limitations of the claimed orthodontic appliance.  
Claims 1-4, 7, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9597164. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 9597164 encompass all limitations of the claimed orthodontic appliance.
Claims 1-4, 7, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8708697. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 8708697 encompass all limitations of the claimed orthodontic appliance.
Claim 1-4, 7, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/085583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 17/085583 encompass all limitations of the claimed orthodontic appliance.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 20070065768 A1 teaches an orthodontic aligner with an elastic layer on the inner surface of an attachment receiving well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDWARD MORAN/Primary Examiner, Art Unit 3772